Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	Claim 1 has been amended. Claim 1 is allowed.  
Response to the Arguments
3.	The specification objection has been withdrawn in light of the new abstract submitted on 3/4/22.
4.	The 35 U.S.C 112(b) has been withdrawn in light of the amendment to claim 1 filed on 3/4/22.
5.	The following is an examiner’s statement of reasons for allowance for claim 1: 
          The closest prior art Gao (Pub: 2014/0195013) disclose the present application describes selected embodiments of the ADRC controller that comprise one or more computer components, that extend, build upon and enhance the use of ADRC controllers and provide enhanced performance and utility. Specifically, in one aspect the ADRC controller utilizes a predictive computer component or module that in one embodiment predicts future values of the plant output and in a second embodiment predicts future estimates of the system state and generalized disturbance. The generalized disturbance includes dynamics of the plant itself such that the plant is effectively reduced to a cascaded integral plant. In the various embodiments a variety of estimates are available and introduced. In still another aspect, the ADRC controller further includes a model of the plant dynamics. The model is used in one embodiment to improve the state estimator or predictor. In a second embodiment the model is used to provide an enhanced control law that provides improved performance. In both aspects of the embodiments discussed 
None of the prior art taken either alone or in obvious combination disclose the claimed steady state and transition state multi-variable control method of a turbofan engine based on an active disturbance rejection control theory (ADRC) including the detailed different steps S1 thru S4  and conducting a multi-variable controller test, and finely tuning each parameter to ensure the overall effect of the turbofan engine so as to enhance the adaptability of a multi-variable control system of the turbofan engine to the change of external environment at step S5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698. The examiner can normally be reached Monday - Friday, 7:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIGNESHKUMAR C PATEL/
Primary Examiner, Art Unit 2116